OFI Global Asset Management, Inc. Two World Financial Center 225 Liberty Street, 11 th Floor New York, New York 10281-1008 April 15, 2014 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, VA 22312 Re: Oppenheimer SteelPath MLP Funds Trust (333-163614; 811-22363) Filing XBRL Data Related to Material Filed Under Rule 497 To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act), on behalf of Oppenheimer SteelPath MLP Funds Trust (the "Registrant"). This filing contains exhibits of interactive data related to certain updated risk/return summary information that was filed as a supplement to Registrant’s prospectus on March 28, 2014 (SEC Accession No. 0000728889-14-000496). The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to the undersigned at: Edward Gizzi Vice President & Associate Counsel OFI Global Asset Management, Inc.
